Citation Nr: 0726063	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  06-06 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of exposure 
to asbestos, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from December 1954 until May 
1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.

At the time of his May 2007 Board hearing, the veteran 
submitted additional evidence, including lay statements and 
private treatment records.  Such evidence was accompanied by 
a waiver of Agency of Original Jurisdiction (AOJ) 
consideration.  As such, the Board may proceed with appellate 
review at this time.


FINDINGS OF FACT

The veteran's residuals of exposure to asbestos are 
productive of complaints of shortness of breath, dyspnea with 
exertion, and wheezing; objectively, pulmonary function tests 
reveal forced vital capacity (FVC) of 64 percent predicted.


CONCLUSION OF LAW

The criteria for entitlement to a 60 percent evaluation, but 
not in excess thereof, for residuals of exposure to asbestos 
have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.97, Diagnostic Code 6833 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of a January 2005 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  A later communication dated in June 2006 apprised 
the veteran of the laws pertaining to disability ratings and 
effective dates.   

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of complete VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  



Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Additionally, lay statements from the veteran's 
employer and close friend are of record.  Moreover, the 
claims file contains the veteran's own statements in support 
of his claim, to include testimony provided at a May 2007 
hearing before the undersigned.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

A Board decision in February 2004 granted service connection 
for residuals of exposure to asbestos.  An April 2004 rating 
decision implemented the Board's grant of service connection, 
assigning a noncompensable evaluation effective January 17, 
2001.  

In July 2004, the veteran requested an increased evaluation 
for his service-connected lung disability.  He did not 
express disagreement with the April 2004 rating decision, and 
therefore the present case is not construed as an appeal from 
an initial rating assignment.  In this regard, where service 
connection already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In March 2005, the RO increased the veteran's disability 
evaluation for residuals of exposure to asbestos.  A 30 
percent rating was assigned, effective July 30, 2004, the 
date of the veteran's request to reopen his claim.  

The veteran's notice of disagreement with the March 2005 
rating decision was received in June 2005.  A statement of 
the case was issued in February 2006 and the appeal was 
perfected with the submission of a VA Form 9 in March 2006.  

Based on the procedural history as set forth above, the 
veteran's residuals of exposure to asbestos have been 
evaluated as 30 percent disabling throughout the rating 
period on appeal.  The evaluation is pursuant to Diagnostic 
Code 6833.  Under that Code section, asbestosis is rated via 
the general rating formula for interstitial lung disease.  A 
30 percent evaluation is warranted where the evidence shows 
forced vital capacity (FVC) of 65 to 74 percent predicted, or 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) of 56 to 65 percent 
predicted.  In order to achieve the next-higher 60 percent 
rating, the evidence must demonstrate FVC of 50 to 64 percent 
predicted, or DLCO (SB) of 40 to 55 percent predicted, or 
maximum exercise capacity of 15 to 20 ml/kg/min oxygen 
consumption with cardiorespiratory limitation.  

The criteria under Diagnostic Code 6833 are disjunctive.  See 
Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive 
"or" requirement must be met in order for an increased rating 
to be assigned].

In the present case, pulmonary function studies from West 
Florida Hospital reveal FVC of 64 percent predicted.  
Therefore, one of the criterion for a 60 percent evaluation 
has been shown.  Given the disjunctive nature of that 
Diagnostic Code, and resolving any doubt in the veteran's 
favor, the Board finds that assignment of an increased rating 
is appropriate here.  Again, as the present level of 
disability is of primary concern, it is concluded that the 60 
percent evaluation is reflective of the disability picture 
throughout the rating period on appeal.  As the present case 
does not involve an appeal of an initial rating assignment, 
staged ratings are not for consideration.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

While a 60 percent evaluation is justified, for the reasons 
discussed above, there is no support for a rating in excess 
of that amount.  Indeed, to achieve the next-higher 100 
percent rating under Diagnostic Code 6833, the evidence must 
show FVC of less than 50 percent predicted, or DLCO (SB) of 
less than 40 percent predicted; or, maximum exercise capacity 
of less than 15 ml/kg/min oxygen consumption with 
cardiorespiratory limitation; or, cor pulmonae or pulmonary 
hypertension; or, requires outpatient therapy.  However, 
these findings have not been demonstrated in the record.

The Board acknowledges the veteran's respiratory complaints.  
For example, upon VA examination in March 2004, the veteran 
noted significant shortness of breath, wheezing and recurrent 
episodes of bronchitis and pneumonia.  A July 2004 private 
treatment record also reflected complaints of shortness of 
breath and dyspnea on exertion.  Moreover, a February 2005 VA 
examination indicated the veteran's reports of progressively 
worsening shortness of breath with very mild exertion.  He 
further stated that he had wheezing, particularly while lying 
down at night.  Furthermore, the veteran again endorsed 
shortness of breath in a March 2007 private treatment report.  
Lay statements of record further attest to the veteran's 
shortness of breath.  Additionally, the veteran and his wife 
described his respiratory symptoms at his May 2007 hearing 
before the undersigned.  However, such symptomatology is 
contemplated by the 60 percent evaluation awarded in the 
instant decision.  The objective evidence does not support a 
finding that the veteran's disability picture most nearly 
approximates the criteria for a 100 percent rating.  To the 
contrary, none of the schedular criteria associated with a 
100 percent evaluation under Diagnostic Code 6833 have been 
demonstrated.  

In conclusion, the competent evidence indicates a FVC of 64 
percent predicted, warranting assignment of a 60 percent 
evaluation under Diagnostic Code 6833.  There is no support 
for an evaluation in excess of that amount.  In reaching 
these conclusions, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A 60 percent rating, but not higher, for residuals of 
exposure to asbestos is granted, subject to governing 
criteria applicable to the payment of monetary benefits.





____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


